DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 10/15/2021 have been 

acknowledged. 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Claim Rejections - 35 USC § 112

4.	Claims 1-7, 28-30 and 32 -34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the amended claim 1 now requires the ‘partitions’ to be  parallel to at least a portion of the floors of each of the wells’. No sufficient and adequate support for such feature was found in the original specification. Moreover, the original specification does not describe the ‘top exposed surfaces’ of the wells, nor the partitions as ‘extending between the top exposed surface of each of the wells to the top exposed surfaces of respective one or more nearest neighboring wells, or between the side walls of each of the wells to the side walls of the respective one or more nearest neighboring wells’.  See also the newly added claim 33 that recites the ‘top surfaces of the respective hydrophobic layers’ to be ‘coplanar with the top exposed surfaces’. The specification does not describe such feature. Also, no adequate support was found for the recitation of the ‘additional target capturing elements configured to adhere to the side walls’ as recited in the amended claim 32, As to the newly added claim 34, no sufficient support in the original specification was found for the ‘additional walls disposed adjacent to edges of the second hydrophobic layer to contain the second hydrophobic layer’, with ‘ at least a portion of the additional walls are upward extending’. Therefore, the instant claims are not commensurate in scope with the original specification.  
5.	 Claims 1-7, 28-30 and 32 -34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	In claims 1, it is unclear from the claim language what structural features must define and/or delimit the ‘top exposed surfaces’ of the wells, as recited. It is also unclear how the claimed wells can be formed in the block which is not even positively included as part of the claimed apparatus. Note that the recitation of the ‘least 10,000 wells’ that must ‘comprise respective floors, top exposed surfaces, and side walls’ has been interpreted in light of the original disclosure as pertaining to each of the wells [as was also recited previously]. It is further unclear from the claim language what structural features must configure the ‘target capturing elements’ for the intended functionality. In this connection, it is not clear how ‘capturing the target’ is supposed to be different from ‘impeding movement of the target’.  
Drawings

6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘respective top exposed surfaces’ of the wells, the ‘additional target capturing elements configured to adhere to the side walls’, as well as the ‘additional walls’,  as recited, must be clearly shown and properly referenced, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Response to Arguments

7.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   
Conclusion

8.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798